Citation Nr: 0727159	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-31 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for disability 
manifested by accelerated heart rate and/or heart 
palpitations.

3.  Entitlement to service connection for tremors.

4.  Entitlement to service connection for psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from January 1962 to 
January 1964.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned at the RO in 
April 2007.  This case was held open an additional 30 days 
pending receipt of supporting evidence.  Pertinent has not 
been received and this case has been returned to the Board 
for disposition.

The issue of service connection for psychiatric disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  A hearing loss disability is not currently shown.

2.  An accelerated heart rate and/or palpitations was not 
manifest during service; ventricular ectopy is unrelated to 
service.

3.  Tremors are not currently shown.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.309, 3.385 (2006).

2.  A disability manifested by an accelerated heart rate 
and/or palpitations was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.309 (2006).

3.  Tremors were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  VA must provided notice "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
in April 2004 essentially complied with statutory notice 
requirements as outlined above, except as to the disability 
rating and effective date elements.  A letter dated April 2, 
2004, addressed the claimed psychiatric disability.  A letter 
dated April 15, 2004, addressed the psychiatric, hearing 
loss, heart, and tremor claims.  These notice letters advised 
the appellant of the evidence VA obtained, would obtain, 
sought to obtain on his behalf.  VA further advised the 
appellant of the evidence necessary to establish entitlement 
to the benefits sought and identified specific types of 
evidence that would assist VA in the development of his 
claims.  The appellant responded that he received treatment 
at the base hospital in service.  In a signed statement dated 
April 2004, he further indicated that he had no additional 
evidence to submit.

Notice of the disability rating and effective date elements 
was provided in March 2006.  However, there was no subsequent 
readjudication of the claims following notice.  
Notwithstanding, the Board finds that this timing error is 
harmless and non-prejudicial to the appellant.  The error is 
harmless because the appellant had no further evidence or 
information to submit per his own statements of record.  
Also, because the weight of the evidence is against his 
claims, matters involving the assignment of a disability 
rating and effective date are rendered moot.  As the benefit 
sought could not be awarded even had there been no timing 
defect, the appellant is not prejudiced by a decision in this 
case.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and non-VA treatment records have been 
associated with the claims folder.  Additionally, the 
appellant testified at a travel Board hearing before the 
undersigned in April 2007.  Notably, in June 2004, the 
appellant informed VA that he received treatment from doctors 
L and B, as well as prescriptions from MedCo Health Solutions 
and Walgreen's Drugs.  In a July 2004 response letter, VA 
informed the appellant that copies of Dr. L's records were 
requested and that VA needed the address for Dr. B.  VA 
further notified the appellant that VA did not request 
records from drug companies.  The appellant responded in July 
2004 that he could not locate any address for Dr. B, and he 
indicated treatment at the Naples VA Medical Center (these 
records were obtained).  The appellant reported that he had 
provided all the information in his possession.  As such, the 
Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

The Board concludes it should proceed, as specific notice as 
to what evidence the appellant could or should obtain was 
provided and no additional pertinent evidence was submitted.  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

Initially, the Board notes the appellant served prior to the 
Vietnam era.  He did not engage in combat and he does not 
assert that his claimed disabilities are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Psychosis, cardiovascular disease, and sensorineural (organic 
disease of the nervous system) hearing disability loss shall 
be granted service connection although not otherwise 
established as incurred in or aggravated by service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant testified that he developed hearing loss in 
service as a result of noise exposure on the firing range.  
He stated "I conducted a firing range" and "at the end of 
the day I could not hear a single thing.  I sat in the office 
for three days with the phone ringing and people said pick up 
the phone and I couldn't hear a thing."  He further 
testified that that he did not receive treatment for hearing 
loss after service because the hearing loss was not severe 
enough.

Service medical records show that, on service entrance 
examination in January 1962, pure tone thresholds were 15 
decibels at the 250, 500, 1000, 2000 and 4000 Hertz 
frequencies in both ears.  Report of annual physical dated 
February 1963 shows no diagnosis for hearing loss.  
Audiometric findings reflect as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
X
30
LEFT
0
5
5
X
20

On service separation examination in November 1963, there 
were no complaints, findings, or diagnoses for hearing loss.  
Audiometric findings reflect as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
15
LEFT
-5
-5
0
X
5

Between service discharge in January 1964 to date, there is 
no record of complaints, findings, or diagnoses of hearing 
loss.  VA treatment note dated June 2004 shows that the 
appellant presented as a new patient requesting a hearing 
test.  Review of systems reflects negative hearing loss.  No 
follow-up or subsequent complaints are shown.

In weighing the appellant's statements, treatment records, 
and service medical records, the Board concludes that the 
preponderance of the evidence is against service connection 
for hearing loss disability.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

First, the Board finds that a bilateral hearing loss 
disability as defined by VA, 38 C.F.R. § 3.385, is not shown 
in service or within the initial post separation year.  
Service medical records reflect that bilateral auditory 
threshold in the frequencies 500, 1000, 2000, 3000, 4000 
Hertz are less 40 decibels, and the auditory thresholds are 
not 26 decibels or greater for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Simply 
stated, there is no diagnosis for hearing loss and a hearing 
loss disability as defined by VA is not shown.

Second, while there was an isolated 30 decibel loss at 4000 
Hertz in service, which is not a normal finding, a 30 decibel 
loss is not indicative of a disability.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Section 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  See Hensley, supra.  However, 
here, there is no evidence of any current hearing loss 
disability and there is no evidence linking hearing loss 
reported by the appellant to service, including the isolated 
abnormal finding.

While the appellant is competent to report his symptoms of 
hearing loss, he is not competent to provide a medical 
opinion as to the etiology of any currently shown hearing 
disability.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Accordingly, the claim is 
denied.

Disability Manifested by Accelerated Heart Rate and/or 
Palpitations

The appellant seeks service connection for a disability 
manifested by a fast heart rate and/or palpitations.  He 
testified in April 2007 that he had those symptoms before he 
entered service and that he felt it more during service 
because he became excitable at the sounds of rifle fire and 
rocket launches.  He further testified that he takes beta 
blockers to slow the heart rate.

Service medical records reflect no complaints or findings for 
abnormal cardiovascular pathology, including an accelerated 
heart rate and palpitations.  On service entrance examination 
dated January 1962, blood pressure was 134/80.  Pulse was 68 
sitting, 84 after exercise, and 72 after two minutes.  
Clinical evaluation was normal.  On report of annual physical 
dated February 1963, blood pressure was 120/80.  Heart rate 
was 72 sitting, 104 after exercise, and 72 after two minutes.  
Clinical evaluation was normal.  On report of separation 
examination dated November 1963, the appellant reported that 
he had had high blood pressure.  At this time, blood pressure 
was 140/81.  Pulse was 80 sitting, 108 after exercise, and 76 
after two minutes.  Clinical evaluation was normal.

Private treatment records dated February 1993 to September 
2002 reflect that, in February 1993 a cardiology evaluation 
found no pain, ischemia, or arrhythmia.  An echocardiography 
report dated February 1993 reflects that the appellant had 
hypertension and elevated cholesterol, and that a stress test 
was negative except for exercise induced ventricular ectopy.  
The physician prescribed beta blockers and advised the 
appellant to reduce his cholesterol.  A December 1998 letter 
reflects that the appellant was looking well with blood 
pressure in the range of 120/70.  The appellant had a normal 
ECG in May 1999 and October 2000.  There was an abnormal ECG 
in November 2001.  In a September 2002 letter, the 
appellant's physician reported that he followed the appellant 
for mild hypertension, benign prostatic hypertrophy, and 
elevated cholesterol.  He noted that past stress echo was 
uneventful.

VA treatment records dated June to December 2004 reflect no 
abnormal cardiovascular findings to include findings of chest 
pain, palpitations, dyspnea, orthopnea, claudication or 
edema.  The appellant was noted to have stable 
hyperlipidemia.

In reviewing the appellant's statements, treatment records, 
and service medical records, the Board concludes competent 
evidence of a disease manifested by an accelerated heart rate 
or palpitations has not been presented.  There is no 
diagnosed disease either in service or following service 
showing a disability characterized by an accelerated heart 
rate or palpitations.  The Board notes that the appellant is 
not competent to provide a medical diagnosis as to the 
presence of a disability as this is a matter requiring 
medical knowledge.  Bostain v. West, 11 Vet.App. 12, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); 
see also, Routen v. Brown, 10 Vet.App. 183, 196 (1997).

Service connection requires evidence of current disability.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

To the extent that there is ventricular ectopy, reliable 
evidence has not been submitted linking such to service.  The 
lay assertion of in-service manifestations is far less 
probative than the in-service normal findings, to include his 
pulse.  Furthermore, evaluation disclosed no arrhythmia, a 
finding inconsistent with a ventricular rhythm disturbance.  
At best, there is remote post service onset unrelated to 
service.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Tremor

The appellant testified that he began to have tremors in 
service and that he noticed them while standing in formation.  
He described his tremors as the shaking of his whole body.  
He further indicated that tremors worsened when he heard 
guns.  He reported taking Xanax for tremors.

Service and post service medical records are silent for 
complaints, findings, or diagnoses of tremor.  The appellant 
is not competent to provide a medical diagnosis of a disease.  
See Espiritu, supra.  The appellant is competent to report 
that he has tremors, as such is visible.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, the service medical 
records are negative for tremors, the upper extremities were 
normal and the neurologic system was normal at separation.  
Such contemporaneous records are far more probative than the 
appellant's remote, supported statements.  Furthermore, he 
has presented no competent post service evidence of pathology 
(disease or injury) that would account for his tremors.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the claim for tremors is denied.  The evidence 
is not in equipoise and the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for disability manifested by accelerated 
heart rate and/or palpitations is denied.

Service connection for tremors is denied.


REMAND

The appellant seeks service connection for psychiatric 
disability.  He testified that he had anxiety in high school 
and these symptoms worsened when he was in service.  
Specifically, he recalled it worsening when he was crawling 
around under barbed wire with machine gun firing overhead.  
The appellant further testified that he sought treatment 
"all the time" after service and that he was prescribed 
Valium, Ambien, Restoril, and Lunesta.  He reported that he 
found doctors who would refill the prescriptions.

A review of the service medical records reflects a history of 
nervous trouble.  On entrance examination dated January 1962, 
the appellant reported nervous trouble and the examiner 
explained that the appellant had had a "nervous condition 
past 10 years, tension, mild, no sequelae."  In the space 
provided for a description of the examinee's present health, 
the appellant reported knee and headache problems, but no 
current psychiatric problems or complaints.  Clinical 
evaluations in January 1962 and February 1963 reflect normal 
psychiatric findings.  No psychiatric defects were noted.   
In April 1963, the appellant presented with complaints of 
nervous tension for the past year.  It was noted that 
medication "prescribed before not particularly effective."  
It was suggested that the appellant come for an exam and 
evaluation.  There are no follow-up treatment notes.  Report 
of separation examination dated November 1963 reflects a 
history of nervous trouble and normal psychiatric findings.  
A psychiatric disability is not shown on separation.

VA treatment notes dated June 2004 show findings for anxiety 
and agitation.  The assessment included anxiety, post 
traumatic stress disorder, nervousness, and nightmares.  
Xanax and Restoril were prescribed for sleep.  A subsequent 
assessment dated June 2004 reflects anxiety disorder, 
continue medications.  A medications list was included in 
these records.

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim. An examination or 
opinion is necessary when the record does not contain 
sufficient competent medical evidence to decide the claim, 
but the record (1) contains competent lay or medical evidence 
of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence 
of continuing symptoms, such as pain or other symptoms 
capable of lay observation.  McLendon, supra.; see also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court held 
that an examination must be conducted where the record before 
the Secretary (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required.



Accordingly, the case is REMANDED for the following action:

1. The appellant should be afforded a VA 
examination to ascertain whether he has 
psychiatric disability attributable to 
service.  The examiner should state for 
the record whether any currently shown 
psychiatric disability is likely, as 
likely as not, or not likely related to 
service.  The claims folder should be 
made available to the examiner for 
review.  A complete rationale for all 
opinions should be provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


